Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is made by and between Ramin (“Ron”)
Najafi (“Executive”) and NovaBay Pharmaceuticals, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

 

RECITALS

 

WHEREAS, Executive was employed by the Company as its President and Chief
Executive Officer;

 

WHEREAS, the Company and Executive entered into a March 26, 2012 Employment
Agreement (the “Employment Agreement”);

 

WHEREAS, Executive is resigning from his role as President and Chief Executive
Officer of the Company, and as a Director of the Board, effective at the close
of business, Pacific Time, Wednesday, November 18, 2015 (the “Separation Date”);
and

 

WHEREAS, the Parties wish to assure a smooth transition and amicable separation,
while permanently resolving any and all disputes arising between them,
including, but not limited to, any and all claims arising out of or in any way
related to Executive’s employment with, or separation from, the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

COVENANTS

 

1.     Separation of Employment. The Parties agree that as of the Separation
Date, Executive shall no longer be an employee or director of the Company or any
existing affiliate. On the Separation Date, the Company shall pay Executive all
accrued sick leave and vacation accrual, less applicable withholding.

 

2.     Separation Payments. As partial consideration for this Agreement, the
Company agrees to pay Executive a total of $600,000 as follows:

 

a.     Subject to Section 2(c), on the first business day of each month
beginning December 1, 2015 through November 1, 2016 (for a total of twelve (12)
months), the Company shall pay Executive $10,000 in cash, for an aggregate
$120,000, less applicable withholding.

 

b.     Subject to Section 2(c), on December 31, 2016, the Company agrees to
either, at its option, (i) grant Executive registered shares of the Company’s
common stock (the “Shares”), the total value of which will be equivalent to
$480,000 (the “Grant”) (with the stock price used to determine the number of
shares constituting the Grant being the average closing price of the last five
(5) business days before the date of grant); (ii) pay the balance of $480,000 in
cash; or (iii) a combination of such stock grant and cash, equal in the
aggregate to $480,000.

 

 
 

--------------------------------------------------------------------------------

 

 

c.     If, at any time prior to December 31, 2016, the Company has an amount in
cash equal or exceeding $10 million in a Company bank account, then the Company
shall pay the remaining balance owed to Executive in cash, in either a lump sum
or reasonable monthly installments to be mutually agreed upon between the
Company and Executive; provided, however, that the full balance shall be paid no
later than December 31, 2016.

 

3.     Outstanding Stock Options. The Parties agree that all options held by
Executive will become fully vested on the Separation Date and shall expire on
the shorter of (i) three (3) years from the Separation Date or (ii) the
expiration date as provided in the applicable option award agreement or the
applicable plan relating thereto.

 

4.     Company Benefits and COBRA Premiums. Executive’s participation in all
Company benefits and incidents of employment, including, but not limited to, the
accrual of bonuses, vacation, and paid time off, shall cease as of the
Separation Date. Executive’s health insurance coverage shall end on November 30,
2015. The Company agrees to direct its health plan administrator to send a COBRA
Notice to Executive no later than Monday, November 23, 2015. Further, should
Executive elect COBRA coverage, the Company will reimburse Executive the costs
for up to eighteen (18) months of COBRA coverage (through April 30, 2017).
Should Executive obtain health insurance coverage from any other source within
the 18-month period, Executive shall immediately notify the Company in writing
of such coverage, and the Company’s obligation to reimburse Executive for COBRA
premiums shall cease as of the date of coverage.

 

5.     Additional Consideration. As additional consideration for this Agreement,
the Parties agree as follows:

 

a.     Executive’s new company (Najafi Pharma, Inc. or “NPI”) may occupy the
Company’s east side laboratory space (“Laboratory Space”) beginning November 19,
2015 until such time as the Company receives a bona fide offer from a third
party interested to commence a sublease of the Laboratory Space. Upon the
Company’s receipt of such bona fide sublease offer, NPI will have the right to
match the third party sublease offer or vacate the premises within a reasonable
period of time for the third party to assume the Laboratory Space. Such sublease
will begin upon the date that the Company will have a bona fide renter
interested to commence lease on the Laboratory Space. NPI’s occupation and/or
sublease of the Laboratory Space as provided in this Section 5(a) is subject to
both landlord consent and a mutually agreeable sublease to be entered into
between the Parties. NPI shall further have the option to renew its sublease
under the terms of this Agreement until the Company’s lease expires or the
Company is no longer a leasee of the space; for the avoidance of doubt, under no
circumstances is NPI being granted any rights to rent the Laboratory Space under
this Agreement once the Company is no longer a leasee of the space, nor is this
Agreement in any manner mitigating the rights that the Company has under its
lease arrangement with the landlord.

 

b.     NPI will be given the option to purchase the Company’s lab equipment at
its current market value, as determined by the Company’s Chief Financial
Officer, based on the highest of any bids given to the Company from equipment
buyers obtained by the Company on or before December 21, 2015. In order to
exercise its option to purchase the Company’s lab equipment, NPI will issue to
the Company a credit memo equal to the highest of the received equipment buyer
bids to purchase the equipment. The Company will retain ownership of the
equipment until it has fully utilized NPI’s credit memo to pay for laboratory
services (such as services related to intelli-Case or stability testing and
analytical support of commercial operations of Avenova, etc.) provided to the
Company at commercially reasonable rates. NPI shall invoice the Company for such
laboratory services and will apply the Company’s credit memo toward such
services. Once the credit memo has been fully utilized, the Company will pay for
such additional services in cash to NPI.

 

 
Page 2 of 12

--------------------------------------------------------------------------------

 

 

c.     The Company will give Executive, on a permanent basis, the Company’s
laptop and desktop computers in his possession, with access to Executive’s files
and contacts thereon; provided, however, that Company sensitive information
shall be removed from the computers and the computers delinked from the
Company’s system. Assuming Executive’s execution of a commercially reasonable
non-disclosure agreement, Executive shall be granted access to a datasite that
will provide the Company’s UCBE data and intelli-Case data until January 31,
2016; for the avoidance of doubt, such posted data remains the exclusive
property of the Company.

 

6.     Consideration Acknowledgement. Executive acknowledges and agrees that the
consideration described in Sections 2, 3, 4 and 5 of this Agreement fully
satisfies any obligation that the Company had to pay Executive wages, severance
or any other compensation for any of the services that Executive rendered to the
Company or under any employment agreement (including, without limitation, the
Employment Agreement) or policy, that the amount paid is in excess of any
disputed wage claim, if any, that Executive may have. To the extent any wage
dispute exists, Executive specifically acknowledges that the consideration paid
shall be deemed to be paid first in satisfaction of any disputed wage claim with
the remainder sufficient to act as consideration for the release of claims set
forth herein, and that Executive has not earned and is not entitled to receive
any additional wages or other form of compensation from the Company.

 

7.     Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Executive. Executive further acknowledges and represents that he has received
any leave to which he was entitled or which he requested, if any, under the
California Family Rights Act and/or the Family Medical Leave Act, and that he
did not sustain any workplace injury during his employment with the Company.

 

8.     Transition and Cooperation.

 

a.     As requested by the Company’s Board of Directors, Executive agrees to
assist and cooperate in transitioning to the new CEO and transferring to any
designated employees all of Executive’s responsibilities and duties.
Specifically, in order to allow a smooth transition and not disrupt the
Company’s business operations and capital raising activity following Executive’s
separation, upon the Company’s request, Executive agrees to provide the Company
with specific operations information and/or any other information the Company
deems necessary within a reasonable, timely and clear manner. 

 

 
Page 3 of 12

--------------------------------------------------------------------------------

 

 

b.     Executive agrees to cooperate with the Company and its attorneys and
other representatives as may be reasonably required concerning any past, present
or future legal matters that relate to or arise out of Executive’s employment
with the Company, with the understanding that any meetings Executive is required
to attend are scheduled at mutually agreeable times. Executive acknowledges that
he has advised the Company’s Board of Directors of all facts of which Executive
is aware that constitute or might constitute violations of the Company’s code of
conduct or equivalent, ethical standards, Human Resource policies, or legal
obligations.

 

9.     Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

 

a.     any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

 

b.     any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company (not including
any rights that may arise in the future under applicable stock option plans or
award agreements), including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

 

c.     any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

 
Page 4 of 12

--------------------------------------------------------------------------------

 

 

d.     any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, except for charges with the Equal Employment Opportunity Commission and as
otherwise prohibited by law; the Civil Rights Act of 1991; the Rehabilitation
Act of 1973; the Americans with Disabilities Act of 1990; the Equal Pay Act; the
Fair Labor Standards Act, except as prohibited by law; the Fair Credit Reporting
Act; the Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the California
Family Rights Act; the California Labor Code, except for claims under Division
3, Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
Executive), claims under California Labor Code section 206.5 (specifically “any
claim or right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made”), and except
as otherwise prohibited by law; the California Workers’ Compensation Act, except
as prohibited by law; and the California Fair Employment and Housing Act, except
as prohibited by law;

 

e.     any and all claims for violation of the federal or any state
constitution;

 

f.     any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

g.     any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

 

h.     any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.

 

10.     Administrative Agencies. Nothing in this Agreement prevents or limits
the Executive’s right to file a charge with, participate or cooperate in a
charge or investigation, or provide information regarding a charge or
investigation by the Equal Employment Opportunity Commission, or any other
local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give Executive the right to recover any monetary damages against the Company;
Executive’s release of claims in Section 9 of this Agreement bars Executive from
recovering such monetary relief from the Company).

 

11.     Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

 

 
Page 5 of 12

--------------------------------------------------------------------------------

 

 

12.     California Civil Code Section 1542. Executive acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

13.     No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Executive
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.

 

14.     Waiver of Employment Rights. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
position with the Company and Executive hereby waives any right, or alleged
right, of employment or re-employment with the Company.

 

15.     Trade Secrets and Confidential Information/Inventions. Executive
acknowledges that, by reason of his position with the Company, Executive has
been provided access to business plans, financial information, and similar
confidential and proprietary information and materials regarding the Company’s
business and financial affairs. Executive represents that, to the best of his
ability and to the best of his knowledge, he has held all such information
confidentially and will continue to do so. Executive agrees not to publish,
disclose or use such information for any business without the prior written
consent of the Company. Executive further agrees to observe and abide by the
terms of any agreements signed regarding, and separately herein agrees to
ensure, the protection and nondisclosure of the Company’s or its affiliates’
trade secrets and confidential and/or proprietary information. Executive’s
signature below certifies that he has returned all documents and other items
provided to Executive by the Company, developed or obtained by Executive in
connection with his employment with the Company, or otherwise belonging to the
Company.

 

 
Page 6 of 12

--------------------------------------------------------------------------------

 

 

Executive represents and warrants that he has no inventions, discoveries,
original works of authorship, developments, improvements, and trade secrets,
which were conceived in whole or in part by Executive prior to or during his
employment with the Company to which he has any right, title or interest and
which relate to the Company’s business, products, or research and development
(“Inventions”). If, in the course of employment with the Company, Executive
incorporated into or used in connection with any product, process, service,
technology or other work by or on behalf of the Company any Invention, Executive
hereby grants to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, worldwide license, with the right to grant and authorize
sublicenses, to make, have made, modify, use, import, offer for sale, and sell
such Invention as part of, or in connection with, such product, process,
service, technology or other work and to practice any method related thereto.
Executive further agrees to assist the Company, or its designee, at the
Company’s reasonable expense, in every proper way to secure the Company’s rights
in any Inventions and any rights relating thereto in any and all countries.
Executive understands that the provisions of this Agreement requiring assignment
of Inventions to the Company do not apply to any invention which qualifies fully
under the provisions of California Labor Code Section 2870.

 

16.     No Cooperation. Executive further agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order to
the Company. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive shall state no
more than that he cannot provide counsel or assistance.

 

17.     Non-Solicitation; Non-Interference. Except for certain limited hires by
NPI mutually agreed upon between the Parties, Executive agrees that for a period
of twelve (12) months immediately following the Effective Date of this
Agreement, Executive shall not directly or indirectly solicit any of the
Company’s or its affiliates’ employees to leave their employment at the Company
and shall not intentionally interfere with any of the Company’s contractual
relationships to cause such other person under contract with the Company to
cancel or breach such contract.

 

18.     Non-Disparagement.

 

a.     Executive agrees to refrain from any disparagement, defamation, libel, or
slander of any of the Releasees, and agrees to refrain from any tortious
interference with the contracts and relationships of any of the Releasees.
Executive shall direct any inquiries by potential future employers to the
Company’s Human Resources Department.

 

 
Page 7 of 12

--------------------------------------------------------------------------------

 

 

b.     The Company’s Board of Directors and officers agree to refrain from any
disparagement, defamation, libel, or slander of Executive to third parties, and
agree to refrain from any tortious interference with the contracts and
relationships of Executive.

 

19.     Status as Member of the Board of Directors and Shareholder.

 

a.     Executive hereby resigns as a Director from the Company’s Board of
Directors, effective as of the Separation Date. Executive further agrees that he
will not thereafter serve as a Director of the Company.

 

b.     Executive will not initiate, promote, conduct or support a proxy contest
that is adverse to the Company or that challenges a slate of directors nominated
by the Company’s Board of Directors through the Company’s 2016 Annual Meeting.

 

c.     Executive agrees to cooperate with the Company and to execute such
documents as may be necessary to effect and enforce his obligation to vote the
shares of Company common stock that he owns, whether beneficially or of record,
in favor of the Company’s proposed reverse stock split to be voted upon at its
upcoming Special Shareholder Meeting (anticipated to be held on December 11,
2015).

 

d.     Further, in recognition of the Company’s ongoing capital raising
strategy, Executive agrees to support the Company’s ongoing efforts to raise
capital, including but not limited to, the execution of commercially reasonable
lock-up agreements (consistent with the terms that Executive has previously
executed as an officer and significant shareholder of the Company) in connection
with such future capital raise activities, if requested, for as long as
Executive beneficially owns in excess of 4.9% of the Company’s outstanding
securities. 

 

e.     Except as provided above, nothing herein shall constitute a limitation on
Executive’s ability to vote his shares or to communicate with other
shareholders. Other than sales in the open market, Executive agrees that he will
not sell or otherwise transfer any of his shares of Company common stock without
having any such transferee agree to comply with his obligations pursuant to this
Section.

 

20.     Section 409A of the Internal Revenue Code of 1986 (“Code”) Compliance.

 

a.     It is the intention and purpose of the parties that this Agreement and
all payments and benefits hereunder shall be, at all relevant times, in
compliance with (or exempt from) Code Section 409A and all other applicable
laws, and this Agreement shall be so interpreted and administered. If necessary,
any provision of this Agreement, or part hereof, that fails to comply with
Section 409A shall be considered null and void.

 

 
Page 8 of 12

--------------------------------------------------------------------------------

 

 

b.     For purposes of Code Section 409A, any payment required to be made
hereunder shall be treated as separate from any other payment or payments
required to be made hereunder, and the right to a series of payments under the
Agreement shall be treated as a right to a series of separate payments. For
purposes of the Agreement, references to a “termination,” “termination of
employment,” or like terms shall mean “separation from service” as defined under
Code Section 409A to the extent applicable. All reimbursements and in-kind
benefits provided under the Agreement shall be made or provided in accordance
with the requirements of Code Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses eligible for
reimbursement during the period of time specified in the Agreement; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits provided in any other calendar year; (iii) the reimbursement
of an eligible expense will be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in-kind benefit is not subject to liquidation or exchange for
another benefit. In no event may Executive designate the year of payment for any
amounts payable under the Agreement.

 

21.     Breach. Executive acknowledges and agrees that his material breach of
this Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement, except
as provided by law.

 

22.     No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

 

23.     Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

24.     ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA, SAN FRANCISCO OR MARIN
COUNTIES, BEFORE A SINGLE ARBITRATOR TO BE AGREED UPON BY THE PARTIES. THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES AGREE TO
EQUALLY SPLIT THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

 
Page 9 of 12

--------------------------------------------------------------------------------

 

 

25.     Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

26.     No Representations. Executive represents that he has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Executive has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement.

 

27.     Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

28.     Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

29.     Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company,
his status and resignation as Director, and the events leading thereto and
associated therewith, and supersedes and replaces any and all prior agreements
and understandings concerning the subject matter of this Agreement and
Executive’s relationship with the Company (including but not limited to the
Employment Agreement), with the exception of any existing agreements regarding
protection of the confidential or proprietary information of the Company.

 

 
Page 10 of 12

--------------------------------------------------------------------------------

 

 

30.     No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and the Company.

 

31.     Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. Executive consents
to personal and exclusive jurisdiction and venue in the State of California.

 

32.     Effective Date. Executive has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Executive signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).

 

33.     Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

34.     Voluntary Execution of Agreement. Executive understands and agrees that
he executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

 

 

a.

he has read this Agreement;

 

 

b.

he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

 

 

c.

he understands the terms and consequences of this Agreement and of the releases
it contains; and

 

 

d.

he is fully aware of the legal and binding effect of this Agreement.

 

 

 

[Signatures on Following Page]

 

 
Page 11 of 12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

Ramin (Ron) Najafi, Executive

 

 

 

 

Dated: November 18, 2015

/s/ Ramin (Ron) Najafi

 

Ramin (Ron) Najafi

 

 

 

 

NovaBay Pharmaceuticals, Inc.

 

 

 

 

 

 

Dated: November 18, 2015

By

/s/ Mark M. Sieczkarek

 

 

Mark M. Sieczkarek (Chairman of the Board)

 

 

 

Page 12 of 12